Name: Commission Regulation (EEC) No 730/80 of 27 March 1980 amending for the sixth time Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/ 18 Official Journal of the European Communities 28 . 3 . 80 COMMISSION REGULATION (EEC) No 730/80 of 27 March 1980 amending for the sixth time Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, since Regulation (EEC) No 1608/76 is being amended, the opportunity should be taken to rectify an obvious error in Article 1 7 (2) thereof ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 459/80 (2 ), and in particular Arti ­ cles 54 (5) and 65 thereof, HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 355/79 of 5 February 1979 laying down general rules for the description and presentation of wines and grape musts (3), as amended by Regulation (EEC) No 461 /80 (4), consolidated Regulation (EEC) No 2133/74 (5 ) ; whereas Commission Regulation (EEC) No 1608/76 (6), as last amended by Regulation (EEC) No 1741 /79 ( 7), laid down detailed rules for the description and presentation of wines and grape musts ; Article 1 Regulation (EEC) No 1608/76 is hereby amended as follows : 1 . The terms 'Liebfrauenmilch ' and 'Liebfraumilch ' are added to Article 2 (3) (a). 2 . The terms 'Liebfrauenmilch ' and 'Liebfraumilch ' are deleted from Article 13 (3) (a). 3 . The following subparagraph is added to Article 13 (4): 'The preceding subparagraph shall not apply to the terms "hock" and "claret" '. 4 . Article 17 (2) is amended as follows : ' 2 . The terms referred to in Article 28 (2) (o) of Regulation (EEC) No 2133/74 may be used when the non-member State in which the wine in ques ­ tion was obtained authorizes their use in its provi ­ sions relating to its internal market.' Whereas experience has shown the need to discon ­ tinue the use of certain terms as descriptions of certain types of German quality wines psr but to allow the terms in question to be used as additional tradi ­ tional indications ; whereas the purpose of this amend ­ ment is to protect these terms on the markets of non ­ member countries and takes account of the national provisions governing their use ; Whereas in view of commercial practice in certain Member States and the fact that there is no danger of the consumer being misled as to the origin of the product, the terms 'hock' and 'claret' should be permitted on the label in lettering unrelated in size to that indicating the production area or specified region ; ') OJ No L 54, 5 . 3 . 1979, p. 1 . 2 ) OJ No L 57, 29 . 2 . 1980 , p. 32 . 3 ) OJ No L 54, 5 . 3 . 1979 , p. 99 . «) OJ No L 57, 29 . 2. 1980, p. 36 . 5 ) OJ No L 227, 17 . 8 . 1974, p. 1 . &lt;&gt;) OJ No L 183, 8 . 7. 1976, p. 1 . 7) OJ No L 200 , 8 . 8 . 1979 , p. 10 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 28 . 3 . 80 Official Journal of the European Communities No L 83/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1980 . For the Commission Finn GUNDELACH Vice-President